Citation Nr: 0610982	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for chronic headaches, to 
include as secondary to residuals of a laceration above the 
right eyebrow.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The veteran was scheduled for a videoconference hearing 
before the Board in March 2004. He cancelled the scheduled 
hearing and has not requested that it be rescheduled.  
Therefore, his request for a Board hearing is considered 
withdrawn.  

The Board remanded the case in May 2005 for further 
development, and the case was returned to the Board in March 
2006.  


FINDINGS OF FACT

Chronic headaches were not present in service and are not 
etiologically related to service or service-connected 
disability.  


CONCLUSION OF LAW

Chronic headaches were not incurred in or aggravated by 
active duty, nor are they proximately due to or the result of 
his service-connected residuals of a laceration above the 
right eyebrow.  38 C.F.R.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

The record reflects that the veteran was provided VCAA notice 
by letters mailed in February and May 2003.  Although the 
veteran has not been provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability for which service connection is sought, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's headaches.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.  

With respect to the duty to assist, the record reflects that 
service medical records and all available post-service 
medical records pertaining to the veteran's claim have been 
obtained.  In addition, the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding, available 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  



II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


III.  Analysis

The veteran claims that he developed chronic headaches in 
service as a result of a service laceration above his right 
eyebrow.  Although service medical records show that in 
September 1966 the veteran received sutures for a laceration 
above the right eyebrow, they do not document any complaint 
of headaches or diagnosis of a headache disorder.  In 
addition, although the veteran filed a claim for service 
connection as early as 1997, his initial claim for service 
connection for headaches was received in April 2003, almost 
40 years after he allegedly developed chronic headaches in 
service.  Moreover, the report of a VA examination in April 
2003 indicates that he dated the onset of his headaches to 20 
or 30 years earlier, meaning the headaches started more than 
five years following his discharge from service.  It was not 
until after he submitted his claim for service connection for 
headaches later in April 2003 that he alleged that the 
headaches began in service.  The Board also considers it 
significant that the VA physician who examined the veteran in 
December 2005 pursuant to the Board's remand stated that the 
history given by the veteran at that time of the onset of 
headaches in service was vague and unconvincing.

In light of the conflicting histories provided by the 
veteran, the fact that the histories are based on events 
occurring more than 30 years earlier, and the fact that the 
history of the onset of headaches in service was provided for 
compensation purposes, the Board has not found the veteran's 
allegation that the headaches began in service to be 
credible.  In addition, he has provided no corroborating 
evidence that he had headaches in service.

The Board also notes that there is no post-service medical 
evidence of headaches until many years following the 
veteran's discharge from service or medical evidence of a 
nexus between the veteran's current headaches and his 
military service or the service-connected residuals of the 
laceration above his right eyebrow.  Moreover, the veteran 
was afforded VA examinations in June 2003 and December 2005 
to determine the nature and etiology of his headaches.  Both 
examiners also reviewed the veteran's pertinent medical 
history and both provided opinions against the veteran's 
claim.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for chronic headaches, to 
include as secondary to service-connected residuals of a 
laceration above the right eyebrow, is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


